DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 10/8/2020.  Claims 14-29 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II, Species I in the reply filed on 10/8/2020 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: deflecting member in claims 14, 22, 24-26, and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The terms “relatively inflexible portion of the balloon” and “relatively flexible portion” do not have antecedent basis in the specification. 

Claim Objections
Claim 21 objected to because of the following informalities:  Typographical error, line 3, “do” appears that is should be “to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a relatively inflexible portion” and “a relatively flexible portion”.  It is unclear what the metes and bounds of the claim with respect to these limitations since they are terms of relativity and do not define any specific boundary as to what properties differentiate between a structure being “relatively inflexible” versus “relatively flexible”.  Further there is no point of reference for comparison (i.e. the portion is flexible or inflexible relative to what? Looking to the specification, these terms are not found. It is noted that the specification does state the balloon is “circumferentially non-uniformly flexible,” but this is not provide any guidance as to how “relatively inflexible” and “relatively flexible” are meant to be interpreted to define the scope of the invention.  In light of this, these limitations will be treated under broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordina1ry skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieker et al. US 2008/0033415 A1 (Rieker) in view of Johansen et al. US 2004/0116851 A1 (Johansen).
As to claims 14 and 29, Rieker teaches a method of moving a human esophagus (figs. 1b to 2b), comprising the steps of: using a deflecting member (108, 109) located in a tube, deflecting the tube to cause the tube to move at least a portion of the esophagus 
Johansen teaches a method comprising inflating a balloon (76), [0015]; using a deflecting member (64, a strip can be interpreted as a long, narrow piece of material, 64 can be considered a long, narrow piece of material) located in at least one of a tube and a balloon (fig. 2), deflecting at least one of the balloon and the tube to cause the balloon to move (fig. 4); then deflating the balloon and returning the deflecting member to its original shape (it is well known in the art of surgery to deflate a balloon before removal, the balloon returns to orginal shape as a result of the memory of 64, [0020]. Rieker teaches a method of moving a human esophagus (figs. 1b to 2b, [0058], Rieker makes use of a deflecting member (wire/tendon) to bow the device. Johansen teaches that deflecting can be caused by a balloon (76) and by a deflecting member (64) to deflect the device.  It would have been obvious to one having ordinary skill in the art to modify the method of using a deflecting member (a wire) to bow and deflect the device in Rieker to substitute the deflecting member with a balloon and deflecting member to deflect the device/catheter in view of Johansen as an alternative since it appears that the substitution of one known element (balloon and deflecting member) for another (wire deflecting) will obtain the predictable result of deflecting the catheter resulting in deflection of the esophagus.
As to claim 15 (as best understood in light of the 112b rejection above), Rieker/Johansen teaches the method of claim 14, wherein, when the balloon is inserted into the esophagus, a relatively inflexible portion of the balloon is positioned closer to the patient's heart than a relatively flexible portion (Rieker shows the device placed in the esophagus with the concave portion closer to the patient’s heart, the substitution of the balloon of Johansen will be placed in the same configuration, resulting in the relatively inflexible portion (concave portion with no folds (78) shown in fig. 4) being placed closer to the patient’s heart, and the relatively flexible portion (portion with (78); the folds allowing for the balloon to bend and flex more easily (relatively flexible) shown in fig. 2 and fig. 4 (longer arch side of deflection, [0026]), and will be further from the heart, [0049], [0065]. Rieker), and wherein the at least a portion of the esophagus moves away from the patient's heart as a result of balloon inflation (fig. 2b of Rieker show the desired effect of moving the esophagus).  
As to claim 16, Rieker/Johansen teaches the method of claim 14, wherein the step of inflating the balloon is accomplished by pumping a pressurized liquid into the balloon (Johansen, [0015]). {01498878.DOCX / }Serial No. 16/007,461 Response to Restriction Requirement dated July 10, 2020 Page 3  
As to claim 18, Rieker/Johansen teaches the method of claim 14, wherein, at a maximum point of distortion thereof, the esophagus moves at least 5 mm laterally away from its initial position as a result of balloon inflation (Johansen teaches a deflecting balloon catheter, Rieker teaches the desired amount of deflection, [0061] section 115 is selected to produce movement of the esophagus within the range of 0.3 to 4cm = 3 to 40mm).  
As to claim 19, Rieker/Johansen teaches the method of claim 18, wherein, at the maximum point of distortion thereof, the esophagus moves at least 20 mm laterally away from its initial position as a result of balloon inflation (Johansen teaches a deflecting balloon catheter, Rieker teaches the desired amount of deflection, [0061] section 115 is selected to produce movement of the esophagus within the range of 0.3 to 4cm = 3 to 40mm).  
As to claim 20, Rieker/Johansen teaches the method of claim 14,wherein the deflecting member comprises at least one of: (A) a strip made of a shape memory material that is responsive to the receipt of a stimulus to deflect to a predetermined shape ([0020], “The thermal set establishes a memory for corrugated section 64”), (B) a strip that is made of or contains a ferrous material and that deflects in response to the presence of a magnetic field, and (C) a selectively tensionable cable, wire, or string.  
As to claim 21, Rieker/Johansen teaches the method of claim 14, wherein the deflecting member comprises a strip that is made of a shape memory material (Johansen, [0020]), and further comprising applying a stimulus to the shape memory material to deflect the deflecting member to a predetermined shape (the deflecting member bends as a result of being inflated [0030], the stimulus of removing deflating will deflect the deflecting member back to a predetermined straight shape, [0020]).  
As to claim 22, Rieker/Johansen teaches the method of claim 21, wherein the deflecting member extends along at least one or 1) at least a distal end portion of the tube (fig 4), and 2) at least a majority of a longitudinal extent of the balloon (fig. 4).  
As to claim 23, Rieker/Johansen teaches the method of claim 21, further comprising a stiffening strip (14 on either side of the center line drawn in the figure 
As to claim 24, Rieker/Johansen teaches the device of claim 23, wherein the stiffening strip (14, Johansen) is positioned on a common side of the balloon as the deflecting member and is in alignment with the deflecting member (fig. 4, Johansen). 
    PNG
    media_image1.png
    367
    956
    media_image1.png
    Greyscale
  

As to claim 25, Rieker/Johansen teaches the method of claim 23, wherein the stiffening strip is located at least generally diametrically opposite the deflecting member (fig. 4, Johansen).  

    PNG
    media_image2.png
    358
    995
    media_image2.png
    Greyscale

As to claim 27, Rieker/Johansen teaches the method of claim 14.  Rieker fails to specifically teach wherein, when inflated, a balloon is 4-7cm long.  However, Rieker recites the length of the curvature section 115 is in the range of 10 mm to 100 mm or 1 cm to 10 cm, [0058].  The curvature section has been modified in view of Johansen with an alternative of a balloon.  It would have been obvious to one having ordinary skill in the art to modify the balloon to be within the same range as the curvature section disclosed in Rieker to have the same effect on the intended area of the esophagus.Page 5
As to claim 28, Rieker/Johansen teaches the method of claim 14. Rieker fails to specifically teach wherein, when inflated, a balloon has a maximum diameter of less than 3.0 cm.  However, Rieker recites that the diameter of the esophagus device may be as large as the inner diameter of the esophagus [0086].  The method has been modified in view of Johasen with an alternative of a balloon.  It would have been obvious to one having ordinary skill in the art to modify the balloon to be within the same range/size as the device disclosed in Rieker to have the same effect on the intended area of the esophagus.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieker/Johansen as applied to claim 16 above, and further in view of LaFontaine US 2008/0161890 A1.
As to claim 17, Rieker teaches the method of claim 16.  It should be noted that Rieker fails to specifically teach wherein the step of inflating is performed with the cold or warmed liquid.  However, Rieker does disclose providing the step of cooling to the interior wall of the esophagus with the controlled curvature section [0009], and that the cooling is provided by a liquid [0081].  
Lafontaine teaches a common method with a common step of wherein the step of inflating is performed with the cold or warmed liquid [0066].  It would have been obvious to one having ordinary skill in the art before the effective filing date to inflate the deflecting member, with the cooling fluid used in Lafontaine to achieve the same effect of cooling using the controlled curvature section.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771